Citation Nr: 1440737	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-36 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for flat feet.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for bilateral hammertoes.  

3.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for glaucoma.  

4.  Entitlement to service connection for obstructive sleep apnea.  

5.  Entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder, depression, posttraumatic stress disorder (PTSD), and an anxiety disorder.  

6.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's mechanical low back pain with scoliosis.  

REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from November 1994 to November 1997 and additional periods of active duty with the Army Reserve.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Roanoke, Virginia, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not be received to reopen the Veteran's claims of entitlement to service connection for flat feet, bilateral hammertoes, and glaucoma; denied service connection for obstructive sleep apnea and major depression; and denied an increased disability evaluation for the Veteran's mechanical low back pain with scoliosis.  In September 2012, the RO determined that new and material evidence had been received to reopen the Veteran's claims of entitlement to service connection for flat feet, bilateral hammertoes, and glaucoma and denied the claims on the merits.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

As to the issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for flat feet, bilateral hammertoes, and glaucoma, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board has reframed the issue of service connection for major depression as entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder, depression, PTSD, and an anxiety disorder in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In a February 2011 written statement, the Veteran indicated that he wanted a hearing before a Veterans Law Judge sitting at the RO.  In his October 2012 Appeal to the Board (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge in Washington, DC.  In May 2014, the RO requested that the Veteran clarify the desired location of his Board hearing.  The Veteran's response is not of record.  However, an August 2014 RO letter to the Veteran states "based upon your request, we have placed you on the list of persons wanting to appear at our office for an in-person hearing before the Board of Veterans' Appeals (BVA), for what is commonly called a 'Travel Board' hearing."  The requested hearing before a Veterans Law Judge sitting at the RO has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing before a Veterans Law Judge sitting at the RO and provide the Veteran with an appropriate written hearing notice.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

